ORDER
Ronnie Pitts appeals the trial court’s denial, without evidentiary hearing, of his motion for postconviction relief under Rule 24.035, which alleged that his guilty plea was rendered involuntary due to his plea counsel’s failure to investigate and interview numerous witnesses. The motion court found that Pitts had not alleged sufficient facts to entitle him to relief and that his claims were refuted by the record.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).